Citation Nr: 1035743	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension with 
neuropathy, to include as due to service-connected diabetes 
mellitus, type II.

2.  Entitlement to an effective date prior to March 18, 2004 for 
the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) and Board remand.  

In its March 2008 decision, the Board remanded the issue of 
entitlement to service connection for erectile dysfunction.  In a 
subsequent June 2010 rating decision, service connection for 
erectile dysfunction was granted.  Since the June 2010 rating 
decision constitutes a full grant of the benefits sought with 
respect to that issue, it is no longer in appellate status.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board 
concludes that the Veteran's claims must again be remanded for 
further development.  With regard to the issue of entitlement to 
an effective date prior to March 18, 2004 for the grant of 
service connection for diabetes mellitus, type II, in its March 
2008 remand, the Board instructed the RO to obtain a VA opinion 
as to "whether the veteran had symptoms of diabetes mellitus, 
type II, preceding August 2001."  Although the Veteran was 
provided with a VA examination in March 2009 which diagnosed 
adult onset non-insulin-dependent diabetes mellitus and noted 
that the Veteran reported that his diabetes mellitus, type II, 
developed in 1997 "as best the veteran could recollect," the VA 
examiner failed to provide an opinion as to whether the evidence 
of record showed that the Veteran had symptoms of diabetes 
mellitus, type II, preceding August 2001.  Accordingly, the RO 
must obtain another VA opinion which provides an opinion as to 
whether the evidence of record shows that the Veteran had 
symptoms of diabetes mellitus, type II, preceding August 2001, 
and if so, the date of the first evidence of diabetes mellitus, 
type II.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim of entitlement to service 
connection for hypertension with neuropathy, to include as 
secondary to diabetes mellitus, type II, the Board finds that 
this issue is inextricably intertwined with the claim for 
entitlement to an effective date prior to March 18, 2004 for the 
grant of service connection for diabetes mellitus, type II.  The 
Veteran's claim for entitlement to service connection for 
hypertension with neuropathy was denied by the RO, in part, 
because the March 2009 VA examiner found that essential 
hypertension pre-existed diabetes mellitus for years prior to the 
actual emergence of diabetes as a diagnosis.  However, as 
discussed above, the VA examiner failed to provide the requested 
opinion as to whether the evidence of record shows that the 
Veteran had symptoms of diabetes mellitus, type II, prior to 
August 2001, and if so, the date of the first evidence of 
diabetes mellitus, type II.  As the issue of entitlement to an 
effective date prior to March 18, 2004 must be remanded for a VA 
opinion addressing the issue of whether the Veteran had symptoms 
of diabetes mellitus, type II, prior to August 2001, and if so, 
the date of the first evidence of diabetes mellitus, type II, 
such an opinion may affect the merits of the claim for 
entitlement to service connection for hypertension with 
neuropathy, as it may affect the basis for the RO's previous 
denial.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one would 
significantly impact on the other).  Accordingly, the RO must 
obtain the requested VA opinion and readjudicate the Veteran's 
claims before an appellate decision on the issue of entitlement 
to service connection for hypertension with neuropathy, to 
include as secondary to diabetes mellitus, type II, can be made.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with an 
updated VCAA letter describing the 
information or evidence needed in order to 
substantiate his claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The RO must also 
provide notice as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must obtain another VA opinion 
which addresses whether the evidence of 
record shows that the Veteran had symptoms of 
diabetes mellitus, type II, prior to August 
2001, and if so, the date of the first 
evidence of diabetes mellitus, type II.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the opinion.  
All pertinent symptomatology and findings 
relied upon in providing the opinion must be 
reported in detail.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.

3.  The opinion report must be reviewed by 
the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
issues of entitlement to an effective date 
prior to March 18, 2004 for the grant of 
service connection for diabetes mellitus, 
type II, and entitlement to service 
connection for hypertension with neuropathy, 
to include as secondary to diabetes mellitus, 
type II, must be readjudicated.  If either of 
the claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


